OFFICE    OF    THE   ATTORNEY     GENERAL    OF    TEXAS
                                AUSTIN




                                                   Apdl    18, 1930


Eonorabla James K. Zvstts
Giebriot   AttOra8y
FM11 Cuulty
3elton, Texar
          Jane-aK. Evstts, April 19, 1939, Fags Z
,IIonorablb



3912-4,        oupra,   Sootion   13)   reads   in   part   a8   foilora:
                  The ;omzalssion4re* Court in oounties
          having n po;ulatlon of 20,000 inhabitantsor
          more and le.-e than 190,000 lnhabltantx,    aa-
          cording    to the last ynwdily   Fedarnl Consua,
          is hereby authorized and it till b6 it-6 dey
          to ftq the salaries of all the following named
          Orflo~rIl.to-rit: SheAir. Am408aor ahd Col-

          Attorney8
                  whoprformthe dUtlO8 or- osrlot -
                  Motrlat O&d. County 0102
          AWorn0.r.




                                    the kgblatum            in
                                    o'mttle the iem.
                                    noognirmf by both
                                   pprtmnta8 w8lla 4

                     it la ergad that by *frtue
                  nut,                           0r b&a pro-
vlsloM        or g-tlole 1056, c. c. P., dnoa ln loss tho
ootanty      Mitormy  would be antitled to only o--half of
       Honorable    Janres   K. Xvetts, April 19, 1939, Page 3



       the     lo44    paid   by the cowty   in OQMEA   where derendants    did
       not pay their rim and aosts, end 11in0e OTO~ the 00uty
       could Pay'nothiag under thet ststtute            or any other ml008
       the d*feadants were oompalled to work out their fine*
       and    oosts-in      certain  w4ys, that  the county attorwy &mld
       h4nm     modred       no aompeneation in suoh oases in 1933, them-
       fore, It Was not PI'Operthat the court should take                suoh
       CaDeD In oonsideratlon 10 krririmg             at ilaidain-       ml*-
       perdtted         by krtiole 3912-e, eupra. Under our 8tatutm




             And et that mownt, tho ?rO OS f+ Oo p Dt
                                                    lttoraoy
                                                     y
      b o Oa m@
             ea‘8a
                 ‘    r no
                         r oe”
                             e,
                              b o o nue‘..
                                     tbo dutySt,
                                               tineeib
       attorney i8 at~aa 8aA;  Iti8 me* ~&atlw oam  ii oo@loW.
      .Zb Ia not oburged'~.dtatut8 41-0tlJ or by S.m&loat$on
       wlththa mforoareatofthe ju@oat.        Art%ol.lOWf,CLC.P.
       oaa halo ao poaslblo appliodion uaC4 tha fad-t      bmeuo‘
       rlnal; it la a oollwtion etetak ln.the 8ea~0 that It
      pmtie08     e YM~      by   ai0k       th.    ria8      sod   wa r ta    lm    ai8sioe
      by the eondot, aad in roturn for lark Of the 6mwiot tb
      oounty papa tlm .otfloor           halt.hi8 ooata.
                   me   mw        wm(;nsg0     0r    ~+iOi8         Loss,      c.   a.   P.,~in-
      dioete‘ t&o l~&lDlatlTe reeo@tlonthat           the                      0rii00e
      oosts hrte boame    aoonue     eoet8 a8 a ahhary                        atzabmt   the
      dofendant,~and that    payaent   to uiA  OifiOer                        Of One-h&f
      rid      oorte by tho oouaty la retota ior ldor 011te Jm't
      0i     the ootmiot is mealy a legalaoaarrSor =tiafYing MU
      oosta,,and does not detraot la w                       de&roe fmm the faet
      th& m    itom Of aaid 00&b -0                        8tirMd WhOn tw dUtt Of

-.c
    Honorable James K. Evetts, April 19, 1939, Page 4



    the county attorney was fulfilled. Xe quote said Artiulo
    1055, c. c. P.:

                "Half costs paid offioers.
                *The oounty shall ba llable to eaah oili-
                                        ina misdamaanor
                                          whore the defen-




                                             4b 8. 911.
                                                      088,   the
                                             I:bed tho parro te
                                              a rf44oaeea0ren4
i




         authtxit   y upon
         awayt&       fight6
         oert3of    the   otat

         have booom vest.od,
         or ths Governor ts




         adjudged against hima.=
              ~a cannot understand how ths oounty attorney or
    any other oftioer whose mist8 are taxad and entered :a a
    p~2-t0f th8 d\lagimntin a *-w-or      mm   Oan bave
Howrvble       Jtmes h. Svettc, k~ril 19, 19W,               Cage 5



vested right io bia costs udleas be ha.-ecmed                      auah aocts.
          Ia our opinion heretofore rendsred (Opini~ Ko.
O-345, date 6iacch 9, IQRQ) uheroin we had under coasidorra-
ties tbe zclciaim sr;luryOZ district c3erks under tbo aam
provisios of the atntute here lnvolvod, we traoad th6
Lagialatfve history of the Offioera* Galury Bill. GY founQ
     hs introduoed in the LonAte it xovlded certain set
ttiltt
8ohedples      or    pap   ror   0rrioicll8323   oouritida   9r   dlrreroat
population. The orfgiaal Haus* Bill ooataIned the 0lMme
"Ilotleas thM the total 89111
                            reo8Ired 88 mmponaatlqa br
hf.8 ti hi8 OitiOial OapaOtty rOr tbb rI88al you                     lsss*
bofxq the eraat l&nguego or oar pnssrIt 8tatut0,
                                               oxoept
that th6 word "eHrati* 18 OQI 113 th0               133~ in li8U Or the
Word "EWeited" in the bill. The law &S iIIMixv &NS88ed
was altten by a ooafsrenoe6eadttw   oompas& of maber8
Of eaehSieu8i Or'thr&g18~$Ure,rp8   m8ti   by tiWrU%d
8iga8d by the ~rernor w&h the rord aebta&w 8ub8titute&
r0lr Vooelved~.

               lie
              argapnt ha8 b8eaadvaaoed thatthowrd
“ooqw8ation”   In the pluau -earJwd88Qompuu8tIoa"    de-
aet88 the.aeo8srit~ that the asmy be &npbl8 bet@8   it
oould bo ooaqldereda8 part of the wktokl    to be used
68 tlr*     orltuionfor tbaG&mam   rila*      or the orrl03.a.lg
t at the     Le$el8ttuu ia la a o tla
                                   the   g
                                         otstote   U.d  aet  bon-
rs 5e to t&s ~84 of tho tarn nearaedw, aof 616 they 8ay
"081196-rO&l8" ,but r8ther wed t;ho tcUr *eamWb OOOrgWU-
tML*. It 18 Our Op$alqa the tOZP wearad aO~~tionn
Is broader aad Inolrdes more than "earned fee8.;. that
the reason~ble'deduotioriror Its u80 ua8 tha  apparent   la-
tentton 0Z tho legIsloturtrto Inoluil8 aot 0al.i f8WeUMd
~tw:;;OrrlOiO  salam 0r thf otfiaial awing    the par 198%
          .
        par the reasons givoa, we ore aOn8trai586t0
8p8OiriOall~
           oror-rule oontorsnoeopition NO. 8990, WdttW
by Asilstent Attorney Cohsral Soe I. Alsup on Febnury 0,
19%. an6 :;o*hold 8, ObiZlt~ attorRi3yI8 Wtitled t0 hV@
all oompeasation aotmlly *axned during   19% oonsiboreu in
                   aslary for all gOa
fixing hf8 P~~~EUSJE                     slnae the Orr00tire
date of the Ofrloora*             S8larF Bill.
Honorable James K. Evetts, April 13, 1939, Page 6



          Therefore, your questions are eaab answered
in   the   arrimtive;the county attorney of Bell County
was legally entitled to consider the $754.00 Of f'eas
where defendants laid out their fines in jail after
oonvlotion in 1935 as earned fees under the present law;
that the oourt had no legal right to deduct said amount,
and that Bell County is legally liable to the oounty
attorney for the dlfferenoe.                  t